Mr. Justice Carter delivered the opinion of the court: This is an application by the appellee for judgment and order of sale as to property of the appellants by reason of the alleged non-payment of a special assessment for paving Diversey street from Milwaukee avenue to Crawford (now Fortieth) avenue. The appellants filed an appearance, which they insist was special, for the purpose of questioning the jurisdiction of the court, asking that the cause be dismissed because the improvement described in the publication notice and delinquent list was a different improvement from that described in the ordinance upon which the assessment was based. After a hearing in the county court the objections were overruled' and judgment entered. This appeal followed. The publication notice and the judgment, sale and rederuption record specify an assessment “for curbing, (with wooden blocks,) filling and paving Diversey street,” etc. On the hearing appellants introduced the original ordinance, which provided, among other things, that the street should be “curbed with best quality of limestone curbstones,” etc. It is insisted by appellants that there is a varianee as to the curbing between the said ordinance and the publication notice and delinquent list. It is argued that this variance must be raised by a special appearance questioning the jurisdiction of the court. We cannot so hold. Jurisdiction is authority to hear and decide a case. People v. Talmadge, 194 Ill. 67; People v. Superior Court, 234 id. 186. Counsel for appellants argvie that this variance defeats the jurisdiction of the court as to the persons of appellants. Jurisdiction of the person is generally understood to mean the authority, obtained by the service of a summons or by other proper notice, or by an appearance, to render a personal judgment. (17 Am. & Eng. Ency. of Law,—2d ed.— p. 1063; 4 Words and Phrases, p. 3885, and cases cited.) On a hearing of this character “the delinquent list stands as a declaration and the notice as process, and they must agree.” (Smythe v. People, 219 Ill. 76; Wiggins Perry Co. v. People, 101 id. 446.) As we have seen, the notice and delinquent list contain the same description as to the curbing. It is not claimed that there is any variance between them. The notice gave the court jurisdiction of the persons of appellants. To decide the question raised by the objections required the court to hear and decide whether the improvement advertised was that provided for in the ordinance. The court could only decide this question upon the theory that it had jurisdiction of the persons. Nicholes v. People, 165 Ill. 502; Ladies of Maccabees v. Harrington, 227 id. 511. There is no basis for an argument that the court did not have jurisdiction of the subject matter,—that is, the power to hear and determine cases of the general class to which the proceedings in question belong. (Bostwick v. Skinner, 80 Ill. 147; Figge v. Rowlen, 185 id. 234; 11 Cyc. 669, and cases cited; 4 Words and Phrases, 3886, and cases cited.) The jurisdiction of the trial court clearly extended over the class of cases to which this proceeding belongs. The objections did not raise a jurisdictional question but one that clearly went to the merits. The statutory requirements as to the publication notice and delinquent list must be strictly complied with. (Gage v. People, 188 Ill. 92; Smythe v. People, supra.) Our attention has not been called, however, to any provision of the statute or decisions of this court which require a description of the improvement to be set out in said notice or delinquent list. On the contrary, sections 182 and 188 of the Revenue act and section 67 of the Local Improvement act, which pertain to this subject, contain no such provision. This court has held that the law does not require such description to be set out in those documents, (People v. Prust, 219 Ill. 116,) hence that part of the publication notice and delinquent list which attempts to describe the improvement can be stricken out as surplusage, leaving not even a technical variance between said notice and delinquent list and the original ordinance. Then, too, the alleged error did not in any way affect the substantial justice of the tax, nor was it calculated to mislead. While the notice and delinquent list were not formally and technically correct, the object and intent of the law were substantially attained thereby, and no advantage, therefore, can be taken of the inaccuracies complained of. (Gage v. People, 223 Ill. 410.) Of course, had the improvement provided for in the ordinance been a different one from that advertised, the objection could properly be raised on application for judgment of sale. (City of Chicago v. Nodeck, 202 Ill. 257, and cases cited.) It is not claimed that the special assessment advertised is not actually the same improvement provided for in the ordinance. The objections were properly overruled. The judgment of the county court will be affirmed. Judgment affirmed.